Title: To Benjamin Franklin from Francis Eyre, 20 January 1761
From: Eyre, Francis
To: Franklin, Benjamin


          
            Tuesday 20th Jan 1761Surry Street, Strand
          
          Mr. Eyre’s Compliments to Mr. Franklin, and Mr. Moore’s Act was this Day referred by the Committee of the Privy Council to the Lords of Trade.
          
          Mr. Bunce brot it in only the 15th. as he had promised Mr. Eyre sometime before.
         
          Addressed: To / Benj. / Franklyn Esq
        